DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-30 are currently pending and under exam herein.

Priority
	The instant application claims the benefit of domestic priority to US provisional application 62/407,9897, filed 13 October 2016.  Priority is acknowledged.  

Information Disclosure Statement
The Information Disclosure Statements filed 13 July 2018; 13 November 2018; and 19 November 2019 comply with the provisions of 37 CFR 1.97 and have therefore been considered.  Signed copies of the IDS documents are included with this Office Action.

Drawings
	The Drawings and Replacement Drawings filed 13 October 2017 and 29 December 2017, respectively, are accepted.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (Prong One);  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to a method and system for determining whether tissue contains a biomarker indicative of disease status.


Abstract ideas: 
With respect to step (2A)(1) the claims are directed to abstract ideas.  The MPEP at 2106.04(a)(2) explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to be directed to abstract ideas that fall into the grouping of mental processes (in particular procedures for “determining”). 
The claim steps directed to abstract ideas are as follows: 
	Claims 1, 19, and 27: “determining…whether the RNA sequence is substantially aligned…”; “determining one or more characteristics of each RNA sequence”; “determining an approximate number of times that each RNA sequence substantially aligned with exactly one corresponding gene”; “determining…whether the tissue derived from the second organism of the second species contains a biomarker…”
	Dependent claims 2-18, 20-26, and 28-30 recite additional steps that further limit the judicial exceptions of the independent claims and as such, are further directed to abstract ideas.  
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
Natural Phenomena
In addition to being directed to abstract ideas, as recited above, the claims further include recitations directed to the natural correlation of biomarkers to disease, and thus are directed to natural principles.  
Analysis:
With respect to the abstract ideas to which the claims are directed, the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance in the mind because the steps involve nothing more than instructions for making determinations without specific the methodology involved in said determinations. Thus, under the BRI, making a determination given the appropriate data is a mental operation.  For example, “determining...substantial alignment” could be done by assessment using pen and paper given the appropriate sequence data.  There are no limits on length of sequence data or number of sequences aligned.    
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
additional elements that are not an abstract idea as follows:
Claims 1, 19, and 27: “obtaining a plurality of exosomes from a sample of bodily fluid…” 
Dependent claims recite steps that further limit the recited additional elements in the claims, such as further steps directed to administering therapy (claim 13); obtaining samples and isolating samples (claim 15); PCR (claim 16).  
Further with respect to the additional elements in the instant claims, those steps directed to data gathering, such as “obtaining exosomes” perform functions of collecting the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Further steps herein directed to additional non-abstract elements of “a system” and “processing circuitry”  do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions.  The claims state nothing more than a generic processing which performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc… are recited so generically (no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, these limitations may be viewed as nothing more than generally linking 
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claims 1-30, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not an additional elements (or combination of additional elements) may provide significantly more/an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the 
In the instant application, the prior art to, for example, Chaput et al. (Semin Immunopathol (2011) Vol. 33:419-440; IDS reference) teaches that steps directed to isolation of exosomes are routine, well-understood and conventional in the art (page 421). Chaput et al. teach an overview of the principles of exosome isolation, wherein “exosomes” are purified from cell culture supernatants or biological fluids (p. 421-422).  Chaput et al. further teach exosomes that are secreted by tumor cells (pages 429; 430) and potential uses of exosomes as diagnostic tools for biological markers (page 433).  
Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claims 1-30, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III); see also DDR Holdings (Fed. Cir. 2014).

	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1, 19, and 27 and those claims dependent therefrom recite, “determining, for each corresponding RNA sequence, whether the RNA sequence is substantially aligned with exactly one corresponding gene sequence…”  The term “substantially aligned” is a relative term and renders the claim unclear with respect to the degree in which a sequence would be “substantially aligned”.  What amount constitutes “substantial” in the context of the instant claim.  Neither the Specification nor the prior art provides a limiting definition for the term nor is the prior art limiting.  The claims further include recitation of “substantially” at steps of “determining one or more characteristics…substantially aligned” and determining an approximate…substantially aligned”.  Clarification is requested through clearer claim language.  
	Claims 1, 19, and 27 and those dependent therefrom recite, “determining an approximate number of times that each RNA sequence substantially aligned…”  The term “approximate 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
1.  Claims 1-11, 15, 16, 19-24, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Milane et al. in (Journal of Controlled Release (2015) Vol. 219:278-294) in view of Schageman et al. (BioMed Research International (2013) Article ID 253957:15 pages).
	Claims 1, 19, and 27 are directed to a method and system for obtaining a plurality of exosomes from a sample and making a determination regarding whether the tissue derived from a second organism contains a biomarker for disease status; a response of a first organism; or a response of tissue derived from the second organism to transplantation.  The prior art to Milane et al. teach processes of biomarker validation and screening of cancer exosomes (Figure 3; page 285) wherein exosomes are isolated from fluid samples of patients and processed by various methods, including PCR in the isolation of nucleic acids for biomarker discovery and further utilized for diagnoses; prognoses and therapeutic measurements.   Milane et al. discuss seminal studies wherein exosome analysis has yielded various mRNAs for prostate cancer, as example and further suggesting that biomarkers may be used for assessment of tumor genotypic/phenotypic and metastatic potential as well as monitoring therapeutic response to therapy  (page 285, col. 1).  Milane et al. detail the use of mouse/human xenograft models showing metastatic capabilities of exosomes (page 26, col. 2).  Thus, Milane et al. disclose the isolation and processing of exosomal RNA for biomarker elucidation.
	Milane et al. do not specifically disclose that the sample exosomes are isolated from tissue from first and second organisms, as in step (a) or alignment after sequencing for 
	As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included alignment analysis to determine potential biomarkers from various tissue types and samples, as disclosed by  Schageman et al. with the techniques as disclosed by Milane et al. for specifically targeting cancer therapeutics.  One of skill in the art would have had a reasonable expectation for success in so doing because all skills for isolation of RNA from exosomes and analysis of sequences by alignment were known in the art and the combination of techniques would have yielded predictable results.  Further, one would have been motivated to do so because Schageman et al. teaches that their methodology enables simple and fast exosome isolation and is suitable for high throughput (page 5, col. 2).  Further, Schageman et al. include the use of exosomal RNA in biomarker discovery (page 13, col. 1).
 claim 2, Milane and Schageman teach coding and regulatory sequences (Milane et al. at pages 283-284 , as example and Schageman et al. at page 4, as example-mRNA and miRNA).
With respect to claim 3, Milane et al. teach gene names (see, as example, Table 1); Schageman et al. at Table 1. 
With respect to claims 4, 20, and 28 Schageman et al.  teach combined reference genomes (page 4).
With respect to claims 5 and 21 Schageman et al. disclose reference datasets (page 4-5; 9). 
With respect to claims 6 and 22 see Schageman et al. at page 9.
With respect to claim 7, see Schageman et al. at page 10, col. 1.
With respect to claim 8, see Schageman et al. at page 10, col. 1.
With respect to claims 9, 23, and 29 see Schageman et al. at page 10, col. 1.
With respect to claims 10 and 24, see Schageman et al. at page 10, col. 1.
With respect to claim 11, see Schageman et al. at page 10, col. 1.
With respect to claim 15, Schageman et al. disclose isolation and processing of exosomes, as does Milane.  See, as example, Schageman et al. at page 2.
With respect to claim 16, see Schageman et al. at page 3.  

2.  Claims 12-14, 17-18, 25-26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Milane et al. in (Journal of Controlled Release (2015) Vol. 219:278-294) in view of Schageman et al. (BioMed Research International (2013) Article ID 253957:15 pages), Hannafon et al. (Breast Cancer Research (2016) Vol. 18:14 pages; published 8 September 2016; also cited above).
Claims 1, 19, and 27 are directed to a method and system for obtaining a plurality of exosomes from a sample and making a determination regarding whether the tissue derived from a second organism contains a biomarker for disease status; a response of a first organism; or a response of tissue derived from the second organism to transplantation.  The prior art to Milane et al. teach processes of biomarker validation and screening of cancer exosomes (Figure 3; page 285) wherein exosomes are isolated from fluid samples of patients and processed by various methods, including PCR in the isolation of nucleic acids for biomarker discovery and further utilized for diagnoses; prognoses and therapeutic measurements.   Milane et al. discuss seminal studies wherein exosome analysis has yielded various mRNAs for prostate cancer, as example and further suggesting that biomarkers may be used for assessment of tumor genotypic/phenotypic and metastatic potential as well as monitoring therapeutic response to therapy  (page 285, col. 1).  Milane et al. detail the use of mouse/human xenograft models showing metastatic capabilities of exosomes (page 26, col. 2).  Thus, Milane et al. disclose the isolation and processing of exosomal RNA for biomarker elucidation.
	Milane et al. do not specifically disclose that the sample exosomes are isolated from tissue from first and second organisms, as in step (a) or alignment after sequencing for determinations of a biomarker indicative of disease, however the prior art to Schageman et al. teach workflow solutions for RNA isolation; PCR; and next-generation sequencing techniques for exosomal analysis (abstract).  RNA content from various sources are taught, including from exosomes derived from THP1, HUVAC, DC and hES-MSC cells and placenta, and breast milk (page 1, col. 2-page 2, col. 1).  RNA isolation is performed using Total exosome RNA and 
	As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included alignment analysis to determine potential biomarkers from various tissue types and samples, as disclosed by  Schageman et al. with the techniques as disclosed by Milane et al. for specifically targeting cancer therapeutics.  One of skill in the art would have had a reasonable expectation for success in so doing because all skills for isolation of RNA from exosomes and analysis of sequences by alignment were known in the art and the combination of techniques would have yielded predictable results.  Further, one would have been motivated to do so because Schageman et al. teaches that their methodology enables simple and fast exosome isolation and is suitable for high throughput (page 5, col. 2).  Further, Schageman et al. include the use of exosomal RNA in biomarker discovery (page 13, col. 1).
With respect to claims 12-14, 17-18, 25-26 and 30 neither Milane et al. nor Schageman et al. specifically disclose xenograft models for the first and second species.  However, Hannafon et al. disclose mouse/human xenograft models (PDX mice) for detection of circulating exosomes from human breast tumors in a mouse model (page 7). Further, Hannafon et al. disclose treatment based on circulating exosomes (page 8).    
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included xenograft models in the 

Conclusion
No claims are allowed.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting following form via EFS-Web or Central Fax (571-273-8300): PTO/SB/439.  Applicant is encouraged to do so as early in prosecution as possible, to facilitate communication during examination.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.


Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631